[zaldivapurchasesigned002.gif] [zaldivapurchasesigned002.gif]





[zaldivapurchasesigned004.gif] [zaldivapurchasesigned004.gif]





[zaldivapurchasesigned006.gif] [zaldivapurchasesigned006.gif]





[zaldivapurchasesigned008.gif] [zaldivapurchasesigned008.gif]





[zaldivapurchasesigned010.gif] [zaldivapurchasesigned010.gif]





[zaldivapurchasesigned012.gif] [zaldivapurchasesigned012.gif]





[zaldivapurchasesigned014.gif] [zaldivapurchasesigned014.gif]





[zaldivapurchasesigned016.gif] [zaldivapurchasesigned016.gif]





[zaldivapurchasesigned018.gif] [zaldivapurchasesigned018.gif]





[zaldivapurchasesigned020.gif] [zaldivapurchasesigned020.gif]





[zaldivapurchasesigned022.gif] [zaldivapurchasesigned022.gif]





[zaldivapurchasesigned024.gif] [zaldivapurchasesigned024.gif]





[zaldivapurchasesigned026.gif] [zaldivapurchasesigned026.gif]





[zaldivapurchasesigned028.gif] [zaldivapurchasesigned028.gif]





[zaldivapurchasesigned030.gif] [zaldivapurchasesigned030.gif]





[zaldivapurchasesigned032.gif] [zaldivapurchasesigned032.gif]





[zaldivapurchasesigned034.gif] [zaldivapurchasesigned034.gif]





[zaldivapurchasesigned036.gif] [zaldivapurchasesigned036.gif]



